 Case 2:18-cv-04796-JS-AYS DocumentJuly 11,07/13/20
                                    42 Filed 2020   Page 1 ~
                                                           of ^
                                                              2 PageID #: 682
Honorable Joanna Seybert                             ^
United States District Court                              Jilt J 3
Eastern' District of New York                                    '         ^
100 Federal Plaza                                    '-O'VG/S/AMr.
Central Islip NY 11722                                          A/0 OFfiq^
RE:    CV     18-4796    (JS)(AYS

To the Honorable Joanna Seybert

Your   Honor:


On January 24, 2018 I and Jana Nishida were deposed by
Defendants' lawyer, Mark A. Radi, Esq.
That afternoon, after completing the depositions, Mark
A. Radi was offered my complete defense file. He took
the file and returned           it sometime later.

The file included a full transcript of my trial in the
East Hampton Town Justice Court. I know that Mr. Radi
read the trial transcript. So, why does he ignore the
fact that I was railroaded, that I did nothing to cause
my arrest and subsequent police brutality? And, that
this case should have been dismissed by the presiding
Judge (Tekulsky) back in 2014.
Why is he pursuing an unjust outcome in the case by
trying to get my case wrongfully dismissed?

Sincerely,



William     E. Cuthbert
183 Hog Creek Rd.
East Hampton NY         11937
                                                          received
cc:    Mark    A. Radi
                                                          ^'^1- / 3 2020
                                                     6DW«?0860mc6
William E. Cuthbert
183 Hog Creek Road                                   MID-ISUWO           IIF
East Hampton NY 11937
                                                     11M.2020




                                                              O
                        Honorable Joanna Seybert                   ''V
                                                                    '/V r- '
                                                                           ' ■
                        United States District Court
                        Eastern District of New York
                        100 Federal Plaza
                        Central Islip   NY   11722       ■Q
                                                              0/




                           i i 722~443eOO
                                                                                 796-JS-AYS Document 42 Filed 07/13/20 Page 2 of
